Title: From Thomas Jefferson to George Jefferson, 19 August 1799
From: Jefferson, Thomas
To: Jefferson, George



Dear Sir
Monticello Aug. 19. 99.

 In my letter of the 16th. I omitted to desire you to send me 200. [℔ ] of the best brown sugar. there is a white Havanna sugar, in powder, a little dearer than common brown which I should prefer; or one half of that, & half of good brown. this may be sent by a waggon either to mr Higginbotham at Milton or Colo. Bell at Charlottesville who will pay the transportation. we are in immediate want of it. I am Dr. Sir
Your friend & servt

Th: Jefferson

